        Case 1:21-cv-00560-GBW-KRS Document 1 Filed 06/17/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW MEXICO

WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                  Plaintiff,

         v.
                                                               Case No.
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE)
MARTINEZ, AND GH WELLNESS,
LLC,

                  Defendants.


                               NOTICE OF REMOVAL
         Defendants Colonial Life & Accident Insurance Company, David McLeod
and Treva Martinez remove this action from the Eleventh Judicial District Court,
San Juan County, New Mexico, to the United States District Court for the District
of New Mexico, pursuant to 29 U.S.C. § 1132(a)(2) and 1132(e), 28 U.S.C. §§
1331, 1441 and 1446 and D.N.M. LR-Civ. 81.1.
                                      Introduction.
         This Court has federal question jurisdiction because this is an action relating
to an employee welfare benefit plan governed by the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”).
         In recent depositions on June 2 and 3, 2021, Plaintiff Walsh Engineering’s
designated representatives testified pursuant to a Fed. R. Civ. P. 30(b)(6)
deposition notice that a wellness plan from GH Wellness that was sold to them by



                                           -1-
114674872.1
        Case 1:21-cv-00560-GBW-KRS Document 1 Filed 06/17/21 Page 2 of 4




defendants David McLeod and Treva Martinez was integrally tied in with
supplemental insurance products underwritten by defendant Colonial Life and
Accident Insurance Company. According to Plaintiff’s witnesses, the GH
Wellness Plan and the Colonial Life supplemental insurance products were
inseparable and were part of a plan, fund, or program which was established by
and thereafter maintained by Walsh Engineering with the assistance of defendants
McLeod and Martinez, for the purpose of providing for its employees and their
beneficiaries, through the purchase of insurance or otherwise, medical, surgical, or
hospital care or benefits, or benefits in the event of sickness, accident, disability, or
death.
         ERISA applies to “any employee benefit plan” established or maintained by
an employer. 29 U.S.C. § 1003(a). Plaintiff Walsh Engineering’s description of
its plan meets the definition of an employee welfare benefit plan or welfare benefit
plan under the ERISA statutory scheme. See 29 U.S.C. §1002(1).
         ERISA preempts Plaintiff’s state law claims.
                                  ERISA Preemption
         There are two types of ERISA preemption. First, express preemption under
29 U.S.C. § 1144(a). It applies to “[s]tate laws insofar as they . . . relate to any
employee benefit plan”. Walsh Engineering’s designated representatives
confirmed that their state law claims against defendants relate to the employee
benefit plan. Second, conflict preemption under 29 U.S.C. § 1132(a). Conflict
preemption occurs where a state law’s enforcement mechanism conflicts with
ERISA’s “comprehensive scheme of civil remedies.” Cleghorn v. Blue Shield of
Cal., 408 F.3d 1222, 1225 (9th Cir. 2005). If a state-law claim is preempted by




                                          -2-
114674872.1
        Case 1:21-cv-00560-GBW-KRS Document 1 Filed 06/17/21 Page 3 of 4




§1132’s conflict preemption, it cannot be brought, “even if those causes of action
would not necessarily be preempted by [§ 1144’s express preemption].” Id.
         To the extent Plaintiff has a remedy, it must be brought under 29 U.S.C.
§1132. This Court has exclusive jurisdiction over claims made pursuant to 29
U.S.C. §§1132 (b) and (c).
                     This Court Has Subject Matter Jurisdiction.
         A cause of action filed in state court under ERISA is removable to federal
court under 28 U.S.C. § 1441(a) as an action arising under federal law. See
Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987). Therefore, this Court has
original federal jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e).
                                The Removal is Timely.
         This removal is timely. Plaintiff’s representatives gave this deposition
testimony on June 2 and 3, 2021. Defendants are removing the case within 30 days
of the deposition testimony.
                     All Served Defendants Join In This Removal
         All served defendants remove this action. Plaintiff never served defendant
GH Wellness; it has not appeared in the lawsuit.
              Defendant Has Met All Other Requirements For Removal.
         Defendants attach a complete copy of the Eleventh Judicial District Court,
San Juan County, record as Exhibit A and verify that Exhibit A constitutes a true
and complete copy of all pleadings and other documents filed in the Eleventh
Judicial District Court, San Juan County in this matter. Defendants also attach as
Exhibit B hereto a copy of the Notice of Filing for Notice of Removal that is being
filed with the Clerk of the Eleventh Judicial District Court, San Juan County,
today.



                                          -3-
114674872.1
        Case 1:21-cv-00560-GBW-KRS Document 1 Filed 06/17/21 Page 4 of 4




 Defendant Has Noticed The Eleventh Judicial District Court, San Juan County
                                  Clerk And Plaintiff.
         Defendants are filing a copy of this Notice of Removal with the Clerk of the
Eleventh Judicial District Court, San Juan County, today pursuant to 28 U.S.C.
§1446(d) and Local Rule of Civil Procedure 3.7(a). Defendants are also providing
Plaintiff with written notice of the filing of this Notice of Removal today through
its counsel.
                                      Conclusion.
         Defendants respectfully request this Court accept this Notice of Removal,
assume jurisdiction of this case, and that all further proceedings be heard in this
Court.

Dated:         June 17, 2021

 LEWIS ROCA ROTHGERBER                       LAW OFFICE OF ALVIN R. GARCIA,
 CHRISTIE LLP                                LLC

 By:/s/ Stephen M. Bressler                  By:/s/ Alvin R. Garcia
    Stephen M. Bressler                         Alvin R. Garcia
    SBressler@lewisroca.com                     Alvin@agarcialaw.com
    Nicole G. True
    NTrue@lewisroca.com                 3620 Wyoming Blvd NE, Suite 205
    Adam T Reich (pro hac vice in       Albuquerque, NM 87111
    process)                            Telephone: 505.242.8888
    AReich@lewisroca.com                Facsimile: 502.242.8890
                                        Attorneys for Defendants David McLeod
 201 East Washington Street, Suite 1200 and Treva Martinez
 Phoenix, AZ 85004
 Telephone: 602.262.5311
 Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life &
Accident Insurance Company



                                          -4-
114674872.1
